   Case 2:21-cv-03193-MWF-SK Document 7 Filed 04/16/21 Page 1 of 1 Page ID #:24

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES - GENERAL
 Case No.     2:21-cv-3193-MWF (SKx)                                Date    April 16, 2021
 Title        Kenneth Fisher v. David M. Singer et al.


 Present: The Honorable      Steve Kim, U.S. Magistrate Judge
                 Connie Chung                                            n/a
                 Deputy Clerk                                 Court Smart / Recorder

          Attorneys Present for Plaintiff:                Attorneys Present for Defendants:
                  None present                                       None present


 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

        Plaintiff is a federal prisoner seeking to proceed in forma pauperis with a complaint for
injunctive relief under the Eighth and Fourteenth Amendments. But Plaintiff has failed to
authorize disbursements from his prison trust account to pay the filing fees and to provide a
certified copy of his trust fund statement for the last six months. See 28 U.S.C. § 1915(a)-(b);
L.R. 5-2. Although Plaintiff has provided an AO 240 form, this form does not include the
required authorization. (ECF 4). Without authorization and a certified trust account
statement, Plaintiff cannot proceed with his complaint unless he first pays the full amount of
the filing fee.

        For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before April 30,
2021 why his in forma pauperis application should not be denied without prejudice for
failure to include all the required supporting documents. Payment of the full amount of the
filing fee by April 30, 2021 will automatically discharge this order. If Plaintiff files no timely
response to this order, the Court may also recommend involuntary dismissal of this action for
failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

         IT IS SO ORDERED.
